     Case 20-21593-jrs                              Doc 25         Filed 12/14/20 Entered 12/15/20 09:46:26                                   Desc Main
                                                                   Document      Page 1 of 7

  Fill in this information to identify your case:

  DebtOr 1       Glenn                            MIChest               Heagerty, Jr.
                 First Name                       Midtf Noma            Lest Name
                                                                                                                 Check If this is an amended plan, and
  Pebior 2                                                                                                       list below the sections Of the plan that
  tsp,tato. it   First Warns                      Midute Name            a tN                                    have been changed. Amendments to
                                                                          n Vied in
                                                                                        U.S. Bankru              sections not listed below will be
United States Bankniptcy Court for the Northern District of Georgia                  Atlanta, Georg   y Couit    ineffective even if set out later in this
                                                                                                                 amended plan.
  Casa number    20-21503-jrs
  Id ktvaWn)                                                                        DEC 1 4 20
                                                                                        • ni
                                                                                     seikr247,401
Chapter 13 Plan                                                                        ;Tr     -'14L..in


NOTE:                    The United States Bankruptcy Court for the Northern District of Georgia adopted this form plan for use
                         In Chapter 13 cases in the District pursuant to Federal Rule of Bankruptcy Procedure 3015,1. See
                         Order Requiring Local Form for Chapter 13 Plans and Establishing Related Procedures, General Order
                         No. 41-2020, available in the Clerk's Office and on the Bankruptcy Court's webslte, ganh.uscourtS.goV,
                       • AS used in this plan, "Chapter 13 General Order" means General Order No. 41-2020 as it may from time
                         to time be amended or superseded.
1101111_
                    Notices

To Debtor(s):           This form sets out options that may be appropriate in some cases, but the presence clan option on the form does not indicate that the
                        option Is appropriate in your circumstances. Plans that do not comply with the United States Bankruptcy Code, local rules and judicial
                        rulings may not be confirmable.

                        In the following notice to creditors, you must check each box that applies.

To Creditors:            Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                        You should read this plan carefully and discuss il with your attorney if you have one in this bankruptcy case. If you do not
                        have an attorney, you may wish to consult one.

                        If you oppose the plan's treatment of your claim or arty provision of this plan, you or your attorney must file an objection to
                        confirmation at least 7 days before the date set for the hearing on confirmation, unless the Bankruptcy Court orders
                        otherwise, The Bankruptcy Court may confirm this plan Without further notice if no objection to confirmation is filed. See
                        Bankruptcy Rule 3015.

                        To receive payments under this plan, you must have an allowed dein If you file a proof of claim, your claim is deemed allowed
                        unless a party in Interest objects. See 11 U.S.C. § 502(a).

                        The amounts listed for claims In this plan are estimates by the debtor(s). Art allowed proof of claim will be
                        controlling, unless the Bankruptcy Court orders otherwise.

                        The following matters may be of particular importance, Debtor(s) must check one box on each line to state whether or
                        not the plan includes each of the following items. If an Rent Is checked as "Not included," If both boxes are
                        checked, or if no box is checked, the provision will be Ineffective even if set out later In the plan, except 1.4.

                                       ,    A limit on the amount of a secured claim, that may result in a partial
                           a 1.                                                                                        Li!! included            0   Not Included
                                        "   payment or no payment at all to the secured creditor, set out in § 3.2
                           g   1.1
                               .
                               ''
                                            Avoidance of a judicial lien or nonpossessory, rionpurchase-rnoney
                                            security 'Morcott sot out in § 3.4
                                                                                                                       g Included               0 Not Included
                           § 1.3            Nonstandard provisions, sot out In Part 8                                  0   Included             0   Not Included

                           g   i
                                   '
                                       ., The plan provides for the payment of a domestic support
                                       '''
                                           defined In 11 U.S.C. §101(14A)), set out in § 4.4
                                                                                             suppo obligation (as
                                                                                                                       a Included                   Not Incuded




     Bankruptcy Court, ND, Ga, Chapter 13 Plan Form (December 2020) Version .4                                                                        Page 1 of 7
Case 20-21593-jrs                    Doc 25          Filed 12/14/20 Entered 12/15/20 09:46:26                                      Desc Main
                                                     Document      Page 2 of 7



                                      d Length of Plan; Disbursement                     unds by Trustee to Holders of Allowed Cla

                                        applicable commitment period.
                             ot period for the debtor(s) as set forth in 11 U S C § I 325(b)(4) i
                                         0 60 months
                         iiai.paymen(s ("Regular Payments") to the trustee as follows:
                                   $100.00 per       month       for the applicable commitment period. If the applicable commitment period is 36
                         itar Payments will be made to the extent necessary to Make the payments to creditors specified in this plan, not to exceed
                           nkruptcy Court orders otherwise, If all allowed claims treated in §,5,1 of this plan are paid intuit prior to the expiration of
                         ent period, no further Regular Payments will be made.


                     is Regular Payment will change as follows (If this box is not       eciced, the rest of § 2.1 need not be cvmpleted or
                      rt additional lines as needed for more changes,):




a Regular Payments; method ofpayment.
  RegutarPaymentalo the:trustee Will be Made from future income in the foltowingmanrier:
  Mee .rdithat apply,
                                                                     n order. It a deduction doe not occur, tle debtor(s) will pay to the trustee




                   ret         y income tax rfunds received during the pendency..of the case
                             ply the trustee Witha copy of each federal income tax return tiled during the pendency of the case withln"30 days of
                             21turn Over to th0truStee, Within 30 days of the receipt of any federal Income tax refund during the applicable
                               ,:tax yeara-.  .                                 , the amount by which.the total of all of the federal income tax refur
                                 Oiceerls $2,00.0 (Tax apfunds"), unless the Bankruptcy Court orders otherWiSe if debtors spouse Is not ti
                             laxtefunds received" means these attributable to the debtor.

                             x refunds ("Tax RefUndsIas follows:

                  ents-and will-notify trustee Immediately with respect      impact on schedule




             If "None' is check d, the rest of § 2.4n6Joof e completed or remoducecl,

       ittanatly emitted.]

    lsbwsem9nt of funds by trustee to holders of allowed claims.

   he trustee shall dlsburse funds In accordance with General Order No. 41.2020. (www. anb uscourts govl)acal rules and.orde




    kruptcy Court. N.O. Ga. Chapter 13 Plan Form                                    4                                                    Page 2 o
Case 20-21593-jrs              Doc 25           Filed 12/14/20 Entered 12/15/20 09:46:26                                      Desc Main
                                                Document      Page 3 of 7




                    merits and cure of default,       Y.


              ilone" is checked, the lee of § .,.f need not be completed or reproduced. ;

            valuation of security and modification of certain undersecured

                tie" is checked, the rest.of:. 3,2 need not be cempleted or reproduced.
             fader of this paragraph       be effecttve only if the applicable box in Part I of this plan Is
             r(e) request(s) that the Bankruptcy COO, determine„ the value of the secured claims listed below
        ea ch non-govemMental secured claim listed below the debtor(s) state(s) that the value Of the secured plaint should be as set out in the
      uMn headed Amount of secured Clean, For secured claims of governmental units, unless the Bankruptcy Court orders OtherwiSe, the value
   of a secured claim listed in a proof of clainifiled in accordance with the Bankruptcy Rules 'controls over any contrary amount listed below. For
   each creditor checked below,:debter(e) wilt file a motion pursuant to Bankruptcy Bute ,301„2 and the Chaplet 13 General Order to request
   determination of the amount Of the secured claim.
   For eachlIsted clairnbelOw, the veluebf the secured claim Will he paid In full, with interestat the rateateted belOW:fer a secured tax claim,
   the interest rate shall be the interest rate slated in the proof of claim. The edition of any alloWed, ciathilhat exceeds the amount of the
   secured claim will be,treatertas an unsecured claim tinder Part 5 of this plan, If the amount of a creditor's Secured claim IS listed below as
   having no valuer the creditor's allowed claim will be treated In Its entirety at en:unsecured cleMiitnder part $ of this pla n.
   The trustee will make:menthlY.:preconfirrnefionedeOuateprotettlir payments that ii LI.S.:C..§1,32,3(a)(1)(C) requires to the, creditor in the
   amount set cut in the column headed Monthly preconfirmatiOri adequate pretediotf,:payrnent,::
   The holder of any claim listed below as having value In the column headed Arno                 d           r lain the lien on the property interest
   of the debtor(s) or the estate(s) until the earner of'
         yment of the underlying debt determined under nonbankruptcy law, or
                         taunt of the secured claim. with Interest at the rate se
                           'oh time the lien will terminate and be released by

                                               conatoraVana„,




      ate of Georgia                           Debtor's Properly            $0,0o             0.00                    0%          $p:p.0

          of Georgia                           Debtor's Pro                 $0.00           $0.00                      0%         $0.00

            View Farms HOA           $600.00 Lot 9 Sawnee                   $0.00.          $0.00             0        0%         $0.:00
                                              View Farms.
                                              Subdivision
                                              2/1995
             View Farms HOA          $60 . 0 Lot 9 Sawnee                   $0.00           50.00             0        0%         $0,00
                                              View Farms
                                              SuladiVislon
                                              2/1995
                  Farms HOA          $600.00 Lot 9 Sawnee                   $0.00           $0,00
                                              View Farms
                                              Subdivision
                                              2/1995
                  FarmsHOA           $600.90 Lot 9 ISawnee                                    0,00            0        0%         $0.00
                                              View Farms
                                              Subdivision
                                              211995
    $aVirilat ViewFarmsHOA          Si 009:00 Lot 9 Sawnee                  $0,,00          $0.00
                                              View Farms
                                              Subdivision
                                              2/1995
    Capital One Home Loans,                00 Debtor's Home                 $0.00               .0                                $0.00
    L,LC, an operating                        2/1995
    subsidiary of a National
    Bank



                                                   „
                                          .ForM(December 2020), Version,t4                                                          PageZ
Case 20-21593-jrs                     Doc 25           Filed 12/14/20 Entered 12/15/20 09:46:26                                        Desc Main
                                                       Document      Page 4 of 7

 r Glenn Michael Heagerty, Jr.

    "cured claims to be pald in full.
         Ill
      one. If 'Alone" is check         he reslof § 3.9 need not be completed or repmduced.
      avoidance,
     ck one.
       one. If "None' Is checked the              § 14 need not be completed or teprOduced.
               ainder of this paragraph will be effective only if the applicable box in Part I of this plan is checked
                at lien's and/or nonpossessory, noripurehase money security interests securing the claims listed below impair exemptions to which
                   'y Would have been entitled under 11 U SC§ 522(b). Unless the Bankruptcy Court orders otherwise, a judicial lien or security:
                     ring a claim Hated below will he avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan.
                ft of the claim secured by the judicial lien or security Interest thefts avoided will be treated as an unsecured claim In Part 51d the
     extent allowed..The amount, if any of the claim secured by the Judicial lien or security interest that Is not avoided will be paid In full as a
     secured elaIrn under the plan to the extent allowed See 1'l .14,S;C. § 52(1) and Bankruptcy Rule 4003(d). If more than one lien is to be
     avoided prOvide the Information separate*tgr each OIL



       Name of creditor                       DescrlottertelJudictettle         Descriotion o properly subject to i firnount of IlemougsarilyAlma 3
                                              securjbt interest                 IgIglakemor security intereat
       Sawnee View Farms HOA                  Judgment against Debtor for       Debtors property                                            55,456,54
                                              association dues and collection
                                              costs, 16SC-0149A in the State
                                              Court of Forsyth County, State of
                                              Georgia
      Amount avoided and treated as    Mount f.remainine                              Interest     if   plIcabjE          Monthly pa_yrnenton secured
      unSecured claim                  claim. Lau
                             $5,456.54                                         0.00
                                                                                      0      %

      Enter additional claims as needed

 Surrender of collateral.


                        'is checked, the lest of § 3    ne d not be completed

                          red Claims.
                ,Olein1 that 'stied and alloWed as a secured claim, but is not treated as a secured dein) in this plan, shall be paid with interestattt*rate
                                                                                                                                                        ::
,           ::!!,44, ,:17ayatentewill commence as set forth In § 2.6, Notwithstanding the foregoing; the debtor(s); and any other party in Interest, mar',
 :sibjeCtte'ellOWence Of the claim;              that (he Bankruptcy Court determine the value of the secured claim if modification of the claIrrfis
  permissible and if 11 1.);a..C.,§.,$06...isiaPplicable; or request that the tilankruptcyCourteVold the creditors lien pursuant to 1.1 U S.C. § sgm,
  applicable.            "
1 :lithe. Bankruptcy Court determlnet the value Of the secured claim, the portion of any allowed:claim that exceeds the amount of             secured pia'
I will be treated as an unsecured clatM under Pait5 of this plan.
 The:holder:of the CleiM will retain the lien on the property Interest of the debtor(s) or the estate(s) until the earlier of:
  e) payment of the:underlying:debtdeteMlined under nonbankruptcy law, or
               nt of the amount of the secured claim, with Interest at the rate set ,forth above, and discharge of the underlying debt under 11 t.). S.;
               Which time the lien Will terminate and be released by the creditor.




           Court, M.D. G                                         Or. 2020)Ne 'on 1.4                                                         Pa
   Case 20-21593-jrs                       Doc 25            Filed 12/14/20 Entered 12/15/20 09:46:26                                       Desc Main
                                                             Document      Page 5 of 7

Debtor Glenn Michael lieagetty,                                                                     Case number 2 215937jrs



 4.1 General,.
        Trustees fees and all allowed priority .Ilms will be paid in full without postpetltion.interost. An allowed priority claim will be paid in full regardless
        of whether it is listed in § 4.4.
 4.2 Trustee's fees,

        Trustee's fees are governed by statute and may change during thecoursé of the case.
 4,3 Attorney's fees.
        (a) The unpaid fees, expenses, and costs owed to the attorney for the debtor(s) in connection wlth1e9a1 reprenlation in
                         . The allowance arid payment of the fees, including the award of additional fees, expenses arid costs of the attorney for the
        debtons) are governed by General Order 42.2020 (Chapter 13 Attorney's Feles Orde(), salt maybe.ameriderL
        (0) :Udall confirmation.f the piai, the unpaid, amount shall be allowed as an administrative **rise under.,           11„St...,§                tent set
        forth in    Chapter 13 Attorneys Fees Order.

          .F.1",O,M'ttle first disbursement after .confirn1ation, the attorney will Mee     payrnent.under the Chapter 13 Attorney's Fees Order up to the aS
        amount set forth in § 4.3(a).                "

            The Unpaid balance and;any additionatemount% allowed under § 43(d).will be payable (1) am $                 , per Month from Regular
        Payments and, (2) from Tax Refunds or Additional Payments; as[:.setiorth.in the Chapter 13 Attorneys Fees Order.until all allowed amounts are
        paid :I full.
          ) if the case is converted to Chapterl.before. confirmatien Of the plan the debtor(s) direct(s) the trustee to pay ,to the attorney for the debtor(s)
        the'=amount of S               , not to exceed the maxlmum amount that the Chapter 13 Attorneys fees Order perMits, If the attorney for the
         debtor(s) has complied With the applicable preyltieha of the Chapter.13..Atterney'S Fees Order, the trustee widdeliver, from the funds available, the
        stated,amOurif or the MeXiMuMsMcont to theisittOrrieyi.whichaver is less.,

        (I) If the case Is dismissed before•confirrnatlon of the plan, lees expenses and costs pfthiP.attorriey for the.:debtor(s). in the amount of, .
                              not to exceed the MaxlMum amount that the chapter 13 Attorneys Fees Order permits will be **red to the extent pet forth in
         ha Chapter 1:Atterney"S Fees Order; The attorney may file an apptIcatiOn for fees expenses, and costs in excess of the maximum amount within
                         „ of the order of clIPmiSsal. If the attorney for the debter(s):has CaMpliedwith.the:applicable.provistons Of the Chapter 13
          4 days from entry
        Attorneys. :Fees Order, the trustee will dellVer, from the funds available the aflowed amount to the attorney;

        (9) lIthe case Is converted to Ohapter:7., after confirmation of the plan, the debtor(s) direct(S) the trustee to deliver to the attorney for the debtot(S),
        from the Wilda available t any allowed fees, expenses, and costs that are unpaid.

            lithe case Is dismissed after confirmation of the plan, the trustee will pay to the attorney forthe debtor(s) from the funds available any
              "..fee5, expenses, and costs that are unpaid., • ••
              4,1

        PrIority claims Other than attorney's fees.
    .       None. /fWorleis Checked, the rest of         4.4 need not be ',Wed or reprodixed.
        0   The debtor(a) healhave dm:matte supped obligations as set forth below. The debtor(s) is/are             uired to pay all postpetltion domestic
            obligatiOne.directly to the hOlder of die Claim,




            The debtor(s) has/have priority claims ether than attorney's fees and domestic support obligationS.as set forth




                  Court, M.D. Øa                                                          ion 1.4                                                 Page 5
    Case 20-21593-jrs                  Doc 25           Filed 12/14/20 Entered 12/15/20 09:46:26                                       Desc Main
                                                        Document      Page 6 of 7

Debtor Glenn M heel Heagerty, •J                                                         Case number 20-21593,-jrs

11=1          Treatment of Nonprierity Unsecured Claims
§ 5.1 Nonpriority unsecured claims not separately claseified.
      Allowed nonpriority unsecured claims that are not separately classified will b
      receive:
      Check one.
      RI A, pro rota portion of the funds re sifting alter dlsbu ements have been made to all other creditors provided for in this pl

      El A pro•rata portion pi:the larger of (1) the sum of .$             and (2) the funds remaining after disbursements have been made to all Other
         creditors profided for in this plan.
      0 The larger of (1)          % of the allowed amount of the claire and (2) a pro rata portion of the funds remaining after disbursements have been
         made to all other creditors provided far in this plan,
      CI 100% of the total amount of these claims.

      Unless the plan provides to pay 100% of these claims, the actual amount that a holder receive will depend on 1) the amount of claims filed and
      allowed and (2) the amounts necessary to pay secured claims under Part 3 and trustee's fees, costs and expenses        attorney for the
      debtor(s), and other priority claims under Part 4,

 6 2 Maintenance of payments and cure of any default on nonpriorIty Unsecured clalrns,
      Check one.
      0   None. if 'None Is checked the rest of § 51 need nor be completed ortproc1            d.

           r separately classified nonprIcirlty Unsecured claims.
              net,
                      one' is checked, the reelef§ 5.    cad not be completE            roduced,
                       ary Contracts and 1,1nexpir
          .4ntetidcity. tientrette and unexpired leasesi listed below ar           ad and                    a specified. All other executory contracts
           "onexplied
                  •     leases are rejeCted..


      ED NonG,- if MileIs eireeked, the rest of § 8:1 need not be completed or reproduced:
       „. Assomed. iteMs, Current installment payments will be disbursed directly by the debtor(s). Arrearage paymen
           trestee. The final column includes only payments disbursed by the trustee rather than by the debtor(s)?




            quitax:lriformation Set ices,             ContltfentialSetllement & Release Agreement                                                        $0.00

           National Consumer TeleePrilin &Utilitiet Cdrifidential$ettlement 6, Release $sotA                                   $0.00                     $0.00
           Exchange,: Inc,



47.1 Unless the Bankruptcy:Point prders otherwise, property of theeetateshell net Veettn.the delat.orfOokconfirinati ,n,but wftivestin tJ..
       debtor(e):pnly'uppm.(1)'discharge Of the 'clebtor(s);(4distediealpf the Castre.Ot (3) dosing of the case without a:disahat e upon the
       0031001mo, payments. by thedebtor(0,,

111=           Nonstandard Plan Pr              its

       040               Ilst Nonstandard Plan:Provisient.
       n:Non0, If "None" is checked, the testa Pad 8 need not        e cc pM            prOduced.

      Under Bankruptcy Rule 3015(c), nonstandard previSipeSmust be                       kV A nonstandard provision i    provision not otherwise
      *laded in this ND Go; Chapter 13 flan for* or deviating from                     dard provisions set out elsewhe   in this plan are ineffective,

      The following plan provisions will,he effective                    a check n the box "Included" In § 1,3. (Insert additional lines
       All claim* aredaptited, uriliquidateck arid conUngent There      iairns with o identifiable creditor Debtor has not received any proof of
      :Debtor cannot dleeleee vett* of property received as Ran 0       deriltal         I and release agreements. Plan subject amendment as
       resolved.                                     "


                                                                         . Version 14
        Case 20-21593-jrs                 Doc 25          Filed 12/14/20 Entered 12/15/20 09:46:26                               Desc Main
                                                          Document      Page 7 of 7


Debtor Glenn Michael Heagerty, Jr.                                                        Case number 20-215               irs

                   IØnaturos

§ 9.1    Signatures of. Debtor(s) and Attorney for Debtor(s).

         The debtor(s) must sin the initial plan and, it not represented by an attorney, any modification      e plan, eta                 debtor(),

         any, m       n below.



                                                                                          Signature of debtor .2, executed on.




                                                         City,   ale, ZIP ode             Addre



                                                                                        Date:




                docUment,      debtor(s),      trepresented by an attorney, or tho:ottorn y;,.. (Ftotor(s) also rtify(los)Ariatthe wording and.
               provisions in this Chapter 13 Plan are Identical to those 'contained In the Local Form for Chaptet 13 17*Ifili that the Bankruptcyj
                  rtnern pIstrist of,:Georgia has. preactined,. other than any ,netietanda rd. prOY tato tncludec
                                                                                                                , t in. part13;




          kruptcy Qourt, ND, GChpter t                                           sia.t4                                               Pane I c7
